Title: From David Humphreys to Timothy Pickering, 24 August 1782
From: Humphreys, David
To: Pickering, Timothy


                  
                     Sir
                     Head Quarters Newburgh Augst 24. 1782
                  
                  The Commander in Chief having determined to seize the first moment, after the Troops have taken their new position, to employ a number of them in cutting Wood for the Garrison of West Point—And as the summer is now far advanced, he wishes this necessary business may be accomplished as early as possible: to effect this he requests you to have the Axes immediately fitted with Helves & conveyed to Ver Plank’s Point, where they should be lodged in the care of the Officer Commanding the Garrison, untill called for—Grindstones will also be requisite at the same place.
                  The General farther commands me to advise you, he considers it highly expedient that Sloops & Water-Craft sufficient for the transportation of Fuel to the Garrison, should be provided by the time, the Wood can be cut & hauled to the bank of the River—the execution of this business, he the rather urges may be instantly entered upon with spirit; because the Navigation up the River will become every day more precarious & difficult, after the Northerly Winds set in, which commonly prevail through the Autumn as well as Winter.  His Excellency therefore desires you to take the whole execution of this business, (which he considers as very important) under your immediate direction & superintendance.  I have the honor to be With great respect Sir Your Most Obedt Servant
                  
                     D. Humphreys Aid de Camp
                  
                  
                     P.S.  His Excellency suggest whether it will not be eligible to contract for the transportation of Wood, at a certain stipulated rate pr Cord.
                  
                  
               